                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHAUN GUESS,                                      :             CIVIL ACTION
                            Plaintiff,            :
                                                  :             No. 18-2948
                     v.                           :
                                                  :
PHILADELPHIA HOUSING                              :
AUTHORITY,                                        :
                   Defendant.                     :



                                          ORDER

       This 24th day of January, 2019, upon consideration of Defendant’s Motion to Dismiss

(ECF No. 16), Plaintiff’s Response (ECF No. 17), Defendant’s Reply (ECF No. 18), and

Plaintiff’s Sur-Reply (ECF No. 19), it is hereby ORDERED that Defendant’s Motion is

GRANTED. Count I and Count II, to the extent it pleads discrimination based on perceived

sexual orientation, of Plaintiff’s First Amended Complaint are hereby DISMISSED without

prejudice.



                                                         /s/ Gerald Austin McHugh

                                                  ___________________________________
                                                  Gerald Austin McHugh
                                                  United States District Judge
